JUDGMENT
This cause having been commenced at the instance of the United States against the above-named Respondents for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required *113for Public Uses: And the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance (No. 20-1900), to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondents herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of the parties hereto, did satisfactorily adjust the acceptances and tenders of said parties and did, on the 14th day of October, 1904, A.D., report to this Court which said Report is now on file recommending the Government be declared the proprietor of said lands and premises upon payment of the sum of Seven Hundred Dollars ($700), interest and Costs.
It is NOW, THEREFORE, ORDERED AND ADJUDGED as follows:—
1. That the Government of the United States of America shall pay to the Respondents Tugaolelagi, Tafao and Faoato the sum of Seven Hundred Dollars ($700), and shall pay Costs of Attorney, Registrar’s and High Court Costs, amounting to Sixty-three dollars and Fifty cents ($63.50), said sums making a total of Seven Hundred and Sixty-three Dollars and Fifty Cents ($763.50), consideration of the release of all claims and demands of the said Respondents to said land and premises.
2. That in consideration of the payment of said sum of Seven Hundred and Sixty-three Dollars and Fifty Cents ($763.50), as aforesaid, the Government of the United States of America be and the same is hereby declared the proprietor of ALL that piece or parcel of land situate at the entrance to Pago-Pago Harbor and called or known as parts of Matatia, Ututoafa and Blunt’s Point, containing an area of Four and two-tenths (4.2) acres (be the same a little more or less), Starting at the apex of Blunt’s Point aforesaid situate South 56°45' East from the light on *114Breaker Point and thence running up the steep incline to a peg on the narrow ridge being North 70°30' East distance 311 feet, thence bearing West along the top of the ridge distance 400 feet to a peg with a copper nail driven into it, thence bearing North distance 200 feet to a monument marked <?f;, thence still bearing North distance 250 feet to a monument marked to seaward of the Main Public Road from Blunt’s Point to Pago-Pago, thence along the same bearing across said Public Road to High Water Mark, thence following along High Water Mark Easterly to the point of commencement at Blunt’s Point.
3. The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of the said Government according to said order and judgment.
Given under my hand and seal of the Court on this [sic] day of November, 1904, A.D.